FILED
                           NOT FOR PUBLICATION                                OCT 03 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


HERMAN SANCHEZ,                                No. 12-16962

              Petitioner - Appellant,          D.C. No. 2:10-cv-02134-KJM-CKD

  v.
                                               MEMORANDUM*
GREG LEWIS, Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                    Argued and Submitted September 12, 2014
                            San Francisco, California

Before: SCHROEDER and W. FLETCHER, Circuit Judges, and CURIEL, District
Judge.**

       Petitioner Herman Sanchez appeals from the district court’s denial of his 28

U.S.C. § 2254 Petition for Writ of Habeas Corpus. Petitioner challenges the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Gonzalo P. Curiel, United States District Judge for the
Southern District of California, sitting by designation.
California Superior Court’s denial of his motion for discovery of a correctional

officer’s personnel file for evidence of untruthfulness (“Pitchess motion”) without

first conducting an in camera review. This court does not directly review

questions of state evidence law, Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th

Cir. 1991), and Petitioner has failed to demonstrate that the state court’s

adjudication of his claim was “contrary to, or involved an unreasonable application

of, clearly established Federal law.” 28 U.S.C. § 2254(d).

      AFFIRMED.